DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The arguments and amendments filed 11/16/2022 were received and fully considered.  Claims 1-5, 8-13 and 16-18 are pending.  Claims 1, 9 and 16 are amended, claims 6-7, 14-15 and 19-20 are cancelled.  Claims 1-5, 8-13 and 16-18 are now under consideration.
The previous 112 rejection is maintained, see “Response to Arguments” below.
Response to Arguments
The previous 112 rejection on the limitation  “the internal diameter of the oxygen pipe matches an internal diameter of the discharge throat” is maintained since the term “discharge throat” implies the diameter of the entire discharge throat must match the diameter of the internal diameter of the oxygen pipe, however the discharge throat according the specification and drawings (see reference numeral 117 in figure 5) increases in diameter along its length and thus the entire throat does not have the same diameter as the oxygen pipe along its entire length.  The examiner suggests -the internal diameter of the oxygen pipe matches an internal diameter of the inlet of the discharge throat -.
Regarding applicant’s argument that Bodelin does not teach the internal diameter of the oxygen pipe matches an internal diameter of the discharge throat, because the throat (section 105) is larger than the central injector 123 through which the oxidant gas is injected.  The examiner notes that the oxidant gas is injected through portion 101 of Bodelin in figure 2, (see column 3, lines 60-63 and column 4, lines 8-11, where central injector 123 contains the combustible gas and the cavity 101 contains the other type of gas in this case the oxidizing gas) and the internal diameter matches completely with the inlet of the throat section 105.  The examiner is concerned with the rest of the oxygen pipe for example in Bodelin figure 1 where the oxygen pipe has a diameter slightly smaller than the inlet of the throat due to the thickness of the pipe.  However the examiner notes as before that this slight difference is not patentably distinct since one having ordinary skill in the art would know to make these diameters match to reduce any corners of the oxygen pipe which could add unwanted turbulence, furthermore they are art equivalents.
Regarding applicant’s argument that Anderson teaches a gradually increasing diameter eliminates recirculation within a pre-combustor conduit which is intended to mix the oxygen and fuel prior to combustion and before the burner discharge block and therefore the eliminating recirculation of Anderson does not relate to a burner discharge block.  The examiner notes that the teaching of a gradually increasing diameter eliminates recirculation applies not only to a pre-combustor conduit but applies to all conduits including a throat.  Furthermore although the oxygen and fuel in Anderson mix right before the gradually increasing diameter preventing recirculation back to the fuel tip so teaching would be applied in Bodelin to have the gradually increasing diameter right after the oxygen and fuel mix to prevent recirculation back to the fuel tip, where the fuel and oxygen mix as the fuel leaves the tip 104 and therefore that is the best location to place the gradually increasing diameter to prevent and recirculation back to tip 104.
Regarding applicant’s argument that the only means of controlling the rate of expansion of the products of combustion in Reid are the fiberglass insulation pieces 57 and 59 and not the shape of the duct 56, the examiner agrees and notes that the shape of 57 and 59 is what controls the rate of expansion since Reid refers to them as “shaped pieces of fiberglass insulation 57 and 59 control the rate of expansion of the exhaust gases”.  It is clear from Reid that the shape (increasing diameter) of 57 and 59 is able to expand the volume of the exhaust gases which results in a lower velocity and lower noise, and as such it is clear that the shape of 57 and 59 control the expansion rate of the exhaust gases.  The shape of 57 and 59 is also stated in Reid to minimize turbulence and pressure loss, which is in order to maintain a high positive pressure within the duct to prevent any outside gases from entering the passage.  Where the teaching from Reid is that the shape of the exhaust gas passage can be altered to control the expansion rate of the products of combustion as the products exit the passage to maintain a positive pressure throughout the exit of the passage. Bodelin can be combined with Reid to utilize this teaching the motivation being to maintain a high positive pressure within the discharge block to prevent ingress of outside fluid.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8, 14-15 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 9 and 16 recite “the internal diameter of the oxygen pipe matches an internal diameter of the discharge throat”, it is unclear which point of the diameter of the discharge throat matches with the internal diameter of the oxygen pipe since the discharge throat increases in diameter along the length of the throat and the claim implies the entirety of the throat diameter matches the internal diameter of the oxygen pipe.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bodelin et al (US Patent No. 6,193,173) in view of Anderson et al (US Patent No. 6,233,974) and Reid et al (US Patent No. 4,067,681).
Regarding claims 1-4, 9-11 and 16:
	Bodelin teaches a forehearth (see column 1, lines 7-10) comprising a coaxial fuel and oxygen pipe apparatus (1, although the embodiment in figure 2 is being used, similar features not shown in figure 2 are being given the reference numerals from figure 1 to convenience), comprising: a fuel pipe (3) and an oxygen pipe (7), wherein the fuel pipe is contained within the oxygen pipe (see figure 1) and the oxygen pipe comprises an internal diameter that is continuous without diameter changes along a length of the oxygen pipe and wherein the fuel pipe comprises an internal diameter that is continuous without diameter variations along a length of the fuel pipe (see figure 1); and a discharge block (102) having a diverging section (105-109) and a discharge (109) that forms a final outlet with respect to the fuel pipe and the oxygen pipe, wherein the discharge block is configured with two angles (107 with reference to the point 105 and the extension of the diameter that 105 comes from, and 108 with reference to the point 106 and its extension) and a burner (1) that is inserted into the discharge block (see figure 1) wherein oxygen enters the oxygen pipe through the burner at a right angle to a longitudinal axis of the burner (see figure 1) and fuel enters the fuel pipe axially through the burner (see figure 1), wherein the fuel pipe extends beyond the oxygen pipe (see figure 1).
	Bodelin does not explicitly teach the angles facilitate conditions for eliminating recirculation, wherein the two angles are matched to an expansion rate of the products of combustion to maintain a positive pressure throughout a final discharge from the final outlet.
	Anderson teaches a burner similar to Bodelin including eliminating recirculation of particulates and combustion gases back to the fuel tip using a gradual transition, similar to that of Bodelin (see column 5, lines 27- 35 and figure 2).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bodelin with the teachings of Anderson to shape the transition area of Bodelin to eliminate recirculation in order to prevent deposits from forming on the fuel tip. (Also see for motivation EP1112972A1 abstract where preventing recirculation reduces the amount of glass build-up at the burner hole as well).
	Reid teaches a combustion burner device similar to Bodelin including controlling the rate of expansion of combustion products using angles to maintain a positive pressure (see column 6, lines 3-6).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bodelin with the teachings of Reid to include controlling the rate of expansion of combustion products in order to minimize the turbulence and associated pressure loss.

Regarding claims 5, 12 and 17:
	Bodelin modified above teaches the fuel pipe is setback from the diverging section of the discharge block (see figure 2 where the fuel pipe 100 is back from the diverging portion which starts at 105).

Regarding claims 6-8, 13-15 and 18-20:
	Bodelin modified above teaches the discharge block is operable to accept the fuel pipe (see figure 1), and the throat matches an internal diameter of the oxygen pipe (see figure 1 where although the throat, which begins at 105, is slightly larger than the oxygen pipe due to the thickness of the pipe, the examiner notes that this difference is negligible and one having ordinary skill in the art would know to make these diameters match to reduce any corners of the oxygen pipe which could add unwanted turbulence).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762